DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Election/Restrictions
At this time in prosecution, Examiner believes that a search and consideration of group VIII no longer would be a search burden.  As such, Group VIII is being rejoined with elected group IV and claim 41 is now under consideration along with the claims of group IV.
Claims 1, 3-8, 12, 15, 16, 20, 25, 37, 38, 41, and 58-67 are under consideration in this office action.



Withdrawn Rejection
The rejection of claims 1, 3-8, 12, 15, 16, 20, 25, 37, 38, and 58-61, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments address the issues of enablement of record.

Claim Objections
Claim 63 is objected to because of the following informalities:  Claim 63 recites, “endogens CD28”.  This appears to be a misspelling.  Amending the recitation to state, “endogenous CD28”, would be remedial.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


1)  A genetically-modified, non-human mammal whose genome comprises a nucleic acid sequence encoding a chimeric CD28 at an endogenous CD28 gene locus, wherein the chimeric CD28 comprises a humanized CD28 extracellular region and an endogenous CD28 cytoplasmic region, and the nucleic acid encoding the chimeric CD28 is operably linked to the endogenous CD28 promoter, wherein the mammal is homozygous with respect to the nucleic acid sequence encoding the chimeric CD28 and expresses the chimeric CD28;
15)  The mammal of claim 1, wherein the chimeric CD28 comprises the humanized extracellular region, an endogenous CD28 transmembrane region, and the endogenous CD28 cytoplasmic region. 
66)  A genetically-modified, non-human rodent whose genome comprises a nucleic acid sequence encoding a chimeric CD28 at an endogenous CD28 gene locus, wherein the chimeric CD28 comprises a humanized CD28 extracellular region and an endogenous CD28 cytoplasmic region, and the nucleic acid encoding the chimeric CD28 is operably linked to the endogenous CD28 promoter, wherein the rodent is homozygous with respect to the nucleic acid sequence encoding the chimeric CD28 and expresses the chimeric CD28
, does not reasonably provide enablement for the following:

-a chimeric CD28 comprising the humanized CD28 extracellular region, any endogenous transmembrane region other than that from the CD28, and the endogenous CD29 cytoplasmic region; and 
-a chimeric CD28 comprising a humanized CD28 extracellular region and a human CD28 cytoplasmic region.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention:  The claimed invention encompasses a genetically modified non-human animal comprising in its genome a sequence encoding a human CD28.  The claimed non-human animal is intended humanized animal model for drug 
Breadth of the Claims:  The claims are fairly narrowly claims.  However, in regarding to the chimeric CD28, claim 1 recites, “the chimeric CD28 comprises a humanized CD28 extracellular region and an endogenous cytoplasmic region”.  The claims does not specify the origin of the endogenous cytoplasmic region.  As such the breadth of the cytoplasmic region in claim 1 encompasses a cytoplasmic region from a any protein endogenous to the claimed mammal.  Claim 15 recites, “the chimeric CD28 comprises a humanized extracellular region, an endogenous transmembrane region, and an endogenous cytoplasmic region”.  The claim does not specify the origin of the endogenous transmembrane and cytoplasmic regions.  As such the breadth of the transmembrane and cytoplasmic regions encompasses any transmembrane and any cytoplasmic regions from any protein or proteins endogenous to the claimed mammal.  It is noted that the breadth of the term “humanized CD28 extracellular region” encompasses any 1 or more amino acid changes to a non-human CD28 that results in a CD28 that more closely resembles a human CD28.
Specification Guidance:  While the specification generally contemplates a genetically modified non-human animal comprising an exogenous chimeric CD28 nucleic acid sequences, the specification provides specific guidance to much narrower embodiments.  In particular it describes replacing the nucleic acid encoding the extracellular domain of the endogenous CD28 with the corresponding nucleic acid coding sequence for the human CD28 extracellular domain.  Because human CD28 and non-human CD28 sequence, in many cases, are different, antibodies that bind to 
Regarding the intended use of the claimed genetically modified animal, the specification teaches that replacement of non-human genes in a non-human animal with homologous or orthologous human genes or human sequences, at the endogenous non-human locus and under control of endogenous and/or regulatory elements, can result in a non-human animal with qualities and characteristics that may be substantially different from a typical knockout-plus-transgene animal.  In the typical knockout-plus-transgene animal, an endogenous locus is removed or damaged and a fully human transgene is inserted into the animal’s genome and presumably integrates at random into the genome.  Typically the location of the integrated transgene is unknown.  Inclusion in the human transgene of upstream and/or downstream human sequences are apparently presumed to be sufficient to provide suitable support for expression and/or regulation of the transgene.  However, transgenes with human regulatory 
So while the specification provides specific guidance to a chimeric CD28 comprising a humanized CD28 extracellular region, an endogenous CD28 transmembrane region, and an endogenous CD28 cytoplasmic region, the specification does not provide specification guidance to a chimeric CD28 comprising a humanized CD28 extracellular region, and a transmembrane and cytoplasmic region from any protein as the breadth of the claims entail.  Further, the specification teaches that not all transmembrane and cytoplasmic amino acid sequences will predictably lead to proper CD28 transmembrane and cytosolic signaling within the cells.  Thus the specification solely provides enablement for a chimeric CD28 comprising a humanized CD28 extracellular region and endogenous CD28 transmembrane and cytoplasmic domains.  
Regarding the use of a human CD28 cytosolic region as recited in claim 66, again the specification fails to provide specific guidance to the use of these 
State of the Art:  Consistent with the teachings of the art, it is well established that not all transmembrane domains and cytoplasmic proteins from any protein endogenous to the claimed mammal will results in predictably transmembrane and cytosolic activation and signaling in a cell.  Thus, as taught by the specification, the established, well known art teaches a great deal of unpredictability in using a chimeric CD28 comprising a humanized extracellular region with a transmembrane and cytosolic region from any protein endogenous to the claimed mammal.
The breadth of the claims continued to lack enablement. The claims broadly encompass the use of a transmembrane and cytosolic region from any proteins that is endogenous to the claimed mammal.  However, the specification solely provides specific guidance to a much narrow chimeric CD28 comprising a humanized CD28 extracellular region and a CD28 transmembrane and cytosolic region endogenous to the claimed mammal.  Further both the specification and the well-established art teaches that not all transmembrane and cytosolic regions from proteins endogenous to said mammal will predictable function because transmembrane and cytosolic region from different proteins have different signally mechanism and thus the chimeric CD28 comprising transmembrane and cytosolic region from different proteins will not predictably result in proper downstream CD28 activation and signaling.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 5, 60, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites, “wherein the chimeric CD28 comprising an amino acid sequence that is at least 70% identical to SEQ ID NO:29”.
Claim 4 recites, “wherein the chimeric CD28 comprises an amino acid sequence that is at least 70% identical to SEQ ID NO:33”.

Claims 60 and 65 recite, “wherein the chimeric CD28 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO:33”
In analyzing whether the written description requirement is met for genus the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.
The specification discloses the human CD28 sequence is set forth in SEQ ID NO:29.  SEQ ID NO:33 is an example of a chimeric CD28 comprising a humanized CD28 extracellular domain and mouse CD28 transmembrane and cytosolic domains.  As such, the specification solely describes one species of genus an amino acid sequence that is at least 70% identical to SEQ ID NO:29, which is the full length SEQ ID NO:29 sequence.  Similarly the specification solely provide one species of the genus of a sequence that is at least 90% identical to amino acid 28-150 of SEQ ID NO:29, which again is full length SEQ ID NO:29.  The specification also only provide one species example for the genus of an amino acid sequence that is at least 70% or 90% identical to SEQ ID NO:33, which is the full length sequences of SEQ ID NO:33 itself.  
The breadth of 70% and 90% of these sequences is vastly broader than the full length sequence comprising a vast number of structurally and functionally diverse sequence.  As such, solely providing the full length sequences fails to provide an adequate description of a representative number of species to describe the complete structural of the diverse genus recitations of the above claims.


In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 60-62, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 60-62 dependent upon claim 1.  Claim 1 recites a non-human mammal and the chimeric CD28 it comprise is a humanized CD28 extracellular region and an endogenous cytoplasmic region.  Claims 4 and 60-62 specify that the chimeric CD28 amino acid sequence is SEQ ID NO:33.  SEQ ID NO:33 comprises a humanized extracellular domain of CD28 and a mouse transmembrane and cytoplasmic domain.  As such, the scope of the claimed chimeric CD28 is not apparent because the base claim more broadly requires the cytosolic region be endogenous, thus mammalian, but the dependent claims recite SEQ ID NO:33 that is more narrowly requiring a mouse CD28 cytosolic region.
Similarly, Claim 65 depends upon claim 63 which also recites a non-human mammal and requires an endogenous mammalian CD28 transmembrane and cytosolic region.  However, claim 65 recites the chimeric CD28 sequence is SEQ ID NO:33 which is more narrowly requiring a mouse CD28 transmembrane an cytosolic region.
As such the scope of the claims are indefinite because it is not apparent if the CD28 endogenous regions are intended to be broadly drawn to those endogenous to non-human mammals or more narrowly to a mouse species.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Allowable Subject Matter
Claim 64 is objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632